Title: To James Madison from James P. Preston, [18 March] 1818
From: Preston, James P.
To: Madison, James


To {James Madison} Esquire.
[Richmond 18 March 1818]
Whereas by the 8th section of an Act of the General Assembly, passed the 21st day of February, 1818, entitled “An Act appropriating part of the revenue of the Literary Fund and for other purposes,” the Executive are required to appoint twenty-four discreet and intelligent persons, who shall constitute a Board of Commissioners to aid the Legislature in ascertaining a permanent scite [sic] for a University and for other purposes. Therefore, in pursuance of the power vested in the Executive by the aforesaid Act of the General Assembly, I do, by and with the advice of the Council of State, constitute and appoint you {James Madison} a Commissioner of the senatorial district composed of the counties of {Spotsylvania, Louisa, Orange and Madison} for the purposes aforesaid, with all the powers vested in the office of Commissioner by the said act of the General Assembly.
In Witness whereof, I have hereunto subscribed my name and affixed the Seal of the Commonwealth at the City of Richmond, the {18th} day of {March} in the year of our Lord one thousand eight hundred and eighteen, and of the Commonwealth the forty-second.
{James P. Preston}
